Citation Nr: 0122581	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in part, continued a 10 
percent evaluation for the veteran's PTSD.


FINDINGS OF FACT

The veteran's service connected PTSD is manifested by 
symptomatology which results in no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, including 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) became effective.  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

The veteran contends that his PTSD is more severe than 
contemplated by the 10 percent evaluation currently assigned.  
Although the claim has not been developed under the VCAA, no 
additional development is necessary.  The record includes an 
August 1998 VA examination report and a January 1999 private 
psychiatric examination.  No additional pertinent evidence 
has been identified by the veteran, and therefore the record 
as it stands is adequate for appellate review.

Additionally, the record shows that the veteran has been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
rating for the disability at issue.  Discussions in the 
rating decision, statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2000).  

By a rating decision dated March 1996, the veteran was 
service connected for PTSD arising from combat experiences in 
Vietnam.  At his August 1998 VA examination, the veteran 
reported living with his wife and daughter and both he and 
his wife were employed.  He reported problems with anxiety 
and indicated that his PTSD had worsened.  The veteran 
indicated that sometimes he was so nervous that he was unable 
to swallow food and he felt like he was losing his voice.  He 
also felt more hyper and was more easily irritated.  He 
indicated that he had more problems with intrusive thoughts 
about his trauma and his sleep was very poor as he awoke 
startled throughout the night and had a lot of trouble with 
bad dreams and perspiring.  The veteran reported that he 
tended to sleep during the day to make up for sleep that he 
lost at night.  He indicated that his concentration was 
medium and he continued to have problems with flashbacks and 
depression.  The veteran reported poor energy level, 
fluctuating appetite, and no interest.  He indicated that he 
worked approximately 6 days a week as a truck driver.  

The examination showed the veteran to be overweight and 
causally and appropriately dressed to the interview.  His 
grooming and hygiene were adequate and he was cooperative 
with the interview process.  He did not demonstrate 
psychomotor agitation or retardation and he was able to give 
some information spontaneously.  His speech was soft but 
normal in rate and rhythm and his eye contact was fair.  
Affect was appropriate to content and seemed depressed.  
Thought processes were logical, sequential, pertinent, and 
organized.  He did not endorse suicidal or homicidal ideation 
and did not demonstrate overt signs or symptoms of paranoia, 
psychosis, or mania.  No obsessions or preoccupations were 
voiced.  The veteran was alert and oriented times three and 
seemed to have average intellectual functioning based on 
vocabulary, speech patterns, and fund of general knowledge.  
The examiner opined that based upon actual symptomatology and 
objective findings, the veteran's degree of impairment seemed 
to be moderate.  He was able to work daily but had some 
trouble with social functioning with decreased interest in 
social and or pleasurable activities.  The veteran was 
assessed a Global Assessment of Functioning (GAF) score of 
63.

At a private psychiatric evaluation by D.R.D., M.D. dated 
January 1999, the veteran reported driving a truck until the 
trucking company went out of business two years before.  He 
felt that the trucking company work went well for him because 
he could hide his true feelings and could drive and not be 
involved with anybody else and that was a relatively good job 
for him.  He indicated that he still had flashbacks on a 
regular basis of combat scenes, intrusive nightmares, and he 
had extreme difficulty sleeping due to a combination of his 
nervousness and his shoulder pain.  He indicated that he 
frequently would get no more than 4 hours of sleep per night.  
The veteran reported being very isolated in the community and 
he spent a lot of time at home by himself.  He indicated that 
he did attend church and had a large extended family that he 
was not very connected to.  The veteran indicated that his 
appetite was plus/minus. 

The examination showed the veteran to have good eye contact 
and good intelligence.  His affect was depressed and somewhat 
irritable and was oriented times three.  Memory and 
intellectual function was average and thought processes were 
logical, pertinent, and sequential.  He had occasional 
suicidal ideation with no plan or intent.  He has been angry 
at the government and the military for the way that they have 
treated not only him but other Vietnam veterans and that was 
a large part of his thought processes at the time.  Judgment 
and insight were grossly intact and the veteran had been 
reluctant to seek help because of his problems with the VA 
system and he found it difficult to talk about these issues.  
The examiner noted that the veteran had a great deal of 
impairment in terms of relationships within his family as 
well as beyond his family and never fully adapted to 
returning to the United States.  In the examiner's opinion 
the veteran meets the criteria for a disability rating of at 
least 50 percent.  The examiner assigned a GAF of 42.

The veteran has been assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this code a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Based on this evidence, the Board is of the opinion that 
there is a question as to which of two disability evaluations 
most nearly approximates the veteran's overall disability 
picture.  On the one hand there is a VA GAF examination score 
of 63 which would not support an evaluation in excess of 10 
percent.  On the other hand, there is a private examination 
GAF score of 42, which would tend to indicate a more 
disabling psychiatric disability than reflected by the 10 
percent evaluation.  In this regard, the veteran suffered 
from depression, anxiety, occasional suicidal ideation with 
no plan or intent, insomnia, impairment in terms of 
relationships, and the ability to work full-time as a truck 
driver.  Although the private physician in the January 1999 
examination indicated that the veteran had a great deal of 
impairment in terms of relationships within his family as 
well as beyond his family and never fully adapted to 
returning to the United States, this impairment was not fully 
explained.  The examiner did indicate that the veteran was 
married and attended church.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A score of 41-50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 61-70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Although the August 1998 VA examination and January 1999 
private examination revealed no problems with panic attacks 
or mild memory loss; the veteran did exhibit depressed mood, 
anxiety, chronic sleep impairment, and suicidal ideation with 
no plan or intent.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's PTSD 
symptoms more nearly approximate the criteria for a 30 
percent evaluation.  Accordingly, an increased (30 percent) 
schedular evaluation is warranted.  

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent under 
Diagnostic Code 9411.  Although the veteran was assessed a 
GAF score of 42 in the January 1999 private examination, the 
evidence does not show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which would warrant a 50 percent evaluation 
under Diagnostic Code 9411.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

